Broyles, C. J.
In a prosecution under sections 715, 716 of the Renal Code of 1910 (known as the “labor-contract act”), the burden is upon the State to show affirmatively that the accused failed to perform the services contracted for, or failed to return the money advanced on the strength of the contract, “ without good and sufficient cause.” Allen v. State, 22 Ga. App. 274 (95 S. E. 872),' and authorities cited. Under this ruling the State in the instant case did not carry this burden, and the court erred in overruling the defendant’s motion for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

The defendant’s statement on the trial was as follows: “ 1 worked with Mr. Mathis the year 1918; he took all I made. 1 ■never made any contract to work with him the year 1919. I moved to Mr. Hodges and had a one-horse farm there. Mr. Mathis came over to see me and tried to get me to quit my farm with Mr. Hodges and work for him. I told him I could not do it. He told me that if I did not he would take a warrant out for me for the $140 that he said I owed Mm. He never did tell me that he advanced me $1 on a contract, but he tried to get me, just before he took out the warrant, to quit my farm and help him in digging wells. He told me if I would do it he would pay Mr. Hodges what I owed him. I refused, and he then had me arrested. He never advanced me any money on a contract, and never claimed he made a contract with me, but he said he would prosecute me for $140. I am not guilty. ”
Zach. Childers, for plaintiff in error.
E. L. Forrester, solicitor, contra.